United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
North Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-507
Issued: September 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2010 appellant filed a timely appeal from a December 3, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on October 9, 2010.
FACTUAL HISTORY
On October 15, 2010 appellant, then a 57-year-old housekeeping aide, filed a traumatic
injury claim alleging that on October 9, 2010 he sustained pain in the groin area after tilting a
1

5 U.S.C. § 8101 et seq.

chair and sliding it across the floor in the performance of duty. He stopped work on October 14
and returned on October 15, 2010. The employing establishment controverted the claim.
In a letter dated October 22, 2010, OWCP requested additional factual and medical
evidence from appellant and the employing establishment.
In a November 2, 2010 report, Dr. Jordan Kharofa, a radiation oncologist, noted that
appellant presented for evaluation and treatment of his prostate cancer. He indicated that
appellant presented with a direct inguinal hernia, which he explained could not be repaired in a
timely fashion as appellant was undergoing radiation treatment for prostate cancer. Dr. Kharofa
explained that the hernia would be repaired following the completion of his radiation treatment.
He advised that appellant return to “light duty without heavy labor in the interim as this may
exacerbate his condition.”
In a November 3, 2010 statement, appellant indicated that he injured himself when he
pulled chairs away from the table so that he could dust mop under the table and then wet mop the
floor. He noted that the injury occurred on October 9, 2010 at approximately 2:00 p.m., at which
time he experienced pain in his groin. Appellant took a pain pill and believed that he would feel
better; but on the next day, he advised a fellow employee that he hurt again and informed his
supervisor who advised him to pick up laundry; however, he told the nurses’ aids that he was
hurt and they helped him get through that day. On October 12, 2010 he had a scheduled
appointment for radiation therapy and found out how serious his injury was. Appellant was
unable to schedule an appointment with his physician until October 15, 2010.
By decision dated December 3, 2010, OWCP denied appellant’s claim finding that he
provided insufficient medical evidence to establish that his claimed hernia was causally related
to the accepted work incident of October 9, 2010.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

2

experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
OWCP accepted that appellant tilted a chair and slid it across the floor on
October 9, 2010. Appellant, however, has not submitted sufficient medical evidence to establish
that this incident caused his hernia. His burden is to demonstrate that the accepted employment
incident caused an injury. Causal relationship is a medical issue that can only be established by
probative medical opinion evidence.
The only medical evidence of record at the time of OWCP’s December 3, 2010 decision
is the November 2, 2010 report from Dr. Kharofa, who noted treating appellant for prostate
cancer and advised that appellant also had a direct inguinal hernia. Dr. Kharofa explained that
the hernia could not be repaired while appellant was undergoing treatment for prostate cancer.
He recommended that appellant return to light duty without heavy labor. The Board finds that
this report does not provide a history of the incident accepted in this case or any opinion
regarding how his hernia was due to or contributed to by the October 9, 2010 incident. Medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.9 The Board has held that the mere
fact that a condition manifests itself during a period of employment does not raise an inference
that there is a causal relationship between the two.10 Because the medical report submitted by
appellant does not address how the October 9, 2010 incident at work caused or aggravated a
hernia, it is of limited probative value.11 The medical record is insufficient to establish that the
October 9, 2010 employment incident caused or aggravated the claimed injury.

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id.

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Michael E. Smith, 50 ECAB 313 (1999).

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

3

Appellant has not submitted medical opinion evidence explaining how the October 9,
2010 employment incident caused or aggravated a medically-diagnosed injury. The Board finds
that appellant has not established that his claimed condition is causally related to the October 9,
2010 work incident.12
CONCLUSION
The Board finds that appellant has not met his burden of proof it establish that he
sustained a traumatic injury, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Following issuance of OWCP’s December 3, 2010 decision, OWCP received additional evidence from
appellant. The Board may not consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
Appellant may submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

4

